         Case: 1:20-cv-00180-DAS Doc #: 16 Filed: 10/05/20 1 of 1 PageID #: 67




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

JAMEY PAUL BURRAGE                                                                     PLAINTIFF

V.                                                    CIVIL ACTION NO. 1:20-CV-00180-DAS

LEE COUNTY                                                                           DEFENDANT

                                              ORDER

       This matter comes before the Court upon Plaintiff’s “Motion to Appeal On Order of

Dismissal.” Doc. # 15. It is evident after reviewing the instant filing that Plaintiff mistakenly

believes that his case has been dismissed. See id. Specifically, Plaintiff cites the Court’s recent

order denying Plaintiff’s motion to amend his complaint. Id.; see also Doc. # 13. In that order,

the Court denied Plaintiff leave to amend his complaint because he wished to add allegations

regarding conduct that occurred after he filed the instant suit. See Doc. #s 7, 13. To be clear, in

that order the Court found only that Plaintiff was unable to amend his complaint, not that his case

was dismissed. Doc. # 13. At present, Plaintiff’s claims raised in the original complaint filed on

August 20, 2020, remain pending, and will be reviewed at the Spears hearing set for February

25, 2021. See Doc. # 6. Thus, Plaintiff’s motion [15] to appeal a dismissal which has not

occurred is hereby DENIED as moot.

       SO ORDERED, this the 5th day of October, 2020.


                                                      David A. Sanders
                                                      DAVID A. SANDERS
                                                      UNITED STATES MAGISTRATE JUDGE
